We conclude that the judgment should be affirmed, and see no reason to amplify the per curiam filed in the Supreme Court, in which we concur.
It is stated in the brief of counsel for plaintiff in error that of the eighty-seven assignments and specifications filed in the Supreme Court, only forty-seven were argued there, as here. The brief filed in the Supreme Court has not been laid before us, but the point seems immaterial. Such points as are made before us have been duly considered, and we agree with the Supreme Court that there is no merit in any of them.
The judgment is therefore affirmed.
For affirmance — TRENCHARD, PARKER, LLOYD, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, DEAR, WELLS, JJ. 10.
For reversal — None.